


Exhibit 10.1

CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT

        THIS AGREEMENT, dated as of this 21st day of December, 2001, is entered
into by and among PERFICIENT,  INC., a Delaware corporation (the "Corporation"),
and the persons listed on Schedule 1 attached hereto (the "Investors").

        The Corporation and the Investors are desirous of providing for the
issuance of shares of Series A Preferred Stock and Warrants (each, as
hereinafter defined), as more specifically set forth hereinafter.

        NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained, the parties hereto, intending to be legally bound, hereby
agree as follows:

        SECTION 1.    Filing of Certificate of Designation; Shareholder
Meeting.    (a) Prior to Closing (as defined in Section 4 hereof), the
Corporation shall have filed a Certificate of Designation, Rights and
Preferences to the Certificate of Incorporation of the Corporation (the
"Certificate of Designation") setting forth, among other things, the terms,
designations, powers, preferences, and relative, participating, optional, and
other special rights, and the qualifications, limitations and restrictions of
the Series A Preferred Stock, in the form attached hereto as Exhibit A. Pursuant
to the Certificate of Designation, the Corporation shall be authorized to issue
2,200,000 shares of Series A Convertible Preferred Stock, par value $.001 per
share ("Series A Preferred Stock"). The Series A Preferred Stock shall have the
terms set forth in the Certificate of Designation.

        (b)  The Corporation shall submit to the stockholders of the Corporation
for approval at a special meeting ("Special Meeting") to be called and held as
promptly as practicable after the date hereof the approval of the sale and
issuance of the Series A Preferred Stock contemplated by this Agreement. The
Corporation shall include the proposal in an amendment to the preliminary proxy
statement for a special meeting of stockholders filed with the Securities and
Exchange Commission on November 15, 2001. In connection with such special
meeting, the Corporation shall prepare and file with the SEC a preliminary proxy
statement (the "Proxy Statement") by which the Corporation's shareholders will
be asked to approve the transaction and the issuance of the Corporation's Common
Stock contemplated hereby. The Proxy Statement as initially filed with the SEC,
as it may be amended and refiled with the SEC and as it may be mailed to the
Corporation's shareholders, shall be in form and substance reasonably
satisfactory to Investors. The Corporation shall use its best efforts to respond
to any comments of the SEC, and to cause the Proxy Statement to be mailed to the
Corporation's shareholders at the earliest practicable time. The Corporation
will notify Investors promptly of the receipt of any comments from the SEC or
its staff and of any request by the SEC or its staff or any other government
officials for amendments or supplements to the Proxy Statement or for additional
information and will supply Investors with copies of all correspondence between
the Corporation or any of its representatives, on the one hand, and the SEC, or
its staff or any other government officials, on the other hand, with respect to
the Proxy Statement. The Proxy Statement shall comply in all material respects
with all applicable requirements of law. Investors shall provide the Corporation
all information about Investors required to be included or incorporated by
reference in the Proxy Statement and shall otherwise cooperate with the Company
in taking the actions described in this paragraph. Whenever any event occurs
which is required to be set forth in an amendment or supplement to the Proxy
Statement, the Corporation or Investors, as the case may be, shall promptly
inform the other party of such occurrence and cooperate in filing with the SEC
or its staff or any other government officials, and/or mailing to shareholders
of the Corporation, such amendment or supplement. Subject to the exercise by the
Board of Directors of their fiduciary duties, the Proxy Statement shall include
the recommendation of the Board of Directors of the Corporation that the
shareholders of the Corporation vote in favor of and approve the transactions
contemplated by, and the issuance of the Corporation's Common stock pursuant to,
this Agreement.

        SECTION 2.    Authorization of Issuance and Sale of Preferred Shares;
Reservation of Reserved Common Shares; Closing.    Subject to the terms and
conditions hereof, the Corporation has authorized the issuance on the Closing
Date (as defined in Section 4 hereof) of an aggregate of (i) 2,200,000

--------------------------------------------------------------------------------


shares of Series A Preferred Stock (such shares of Series A Preferred Stock
being sometimes hereinafter referred to as the "Preferred Shares"), and
(ii) Warrants, in the form attached hereto as Exhibit B (the "Warrants") to
purchase up to 1,100,000 shares of the common stock, par value $.001 per share,
of the Corporation ("Common Stock") for $2.00 per share, as adjusted pursuant to
the terms of the Warrants and, has reserved up to 3,300,000 shares of Common
Stock for issuance upon conversion of the Preferred Shares and exercise of the
Warrants (such reserved Common Stock being sometimes hereinafter referred to as
the "Reserved Shares").

        SECTION 3.    Sale and Delivery of Preferred Shares and Warrants.    

        3.1    Agreement to Sell and Purchase the Preferred Shares.    Subject
to the terms and conditions hereof, the Corporation shall sell to each Investor
at the Closing or at subsequent Closings and each Investor, severally and not
jointly, shall purchase from the Corporation, subject to the satisfaction of the
conditions precedent set forth in Section 7.1 hereof and subject to the terms
and other conditions hereinafter set forth, at the Closing, the number of
Preferred Shares and Warrants set forth opposite the name of such Investor on
Schedule 1 hereto for a purchase price of $1.00 per share of Series A Preferred
Stock (subject to adjustment to reflect stock splits, stock dividends, stock
combinations, recapitalizations and like occurrences), representing an aggregate
purchase price of $2,200,000 for the Preferred Shares and Warrants purchased by
all Investors. Each Investor will receive a Warrant to purchase one share of
Common Stock for every two Preferred Shares that such Investor purchases
hereunder.

        3.2    Delivery of Preferred Shares and Warrants.    At each Closing,
the Corporation shall deliver to Continental Stock Transfer & Trust Company, as
Escrow Agent (the "Escrow Agent") pursuant to an Escrow Agreement to be agreed
upon by the parties, certificates, registered in the name of such Investor as
set forth on Schedule 1, representing (i) that number of Preferred Shares being
purchased by such Investor at the Closing, and (ii) that number of Warrants
being purchased by the Investor at the Closing. At the Closing, each Investor
shall deliver to the Escrow Agent a check payable to the Escrow Agent for the
benefit of Perficient, Inc. or a wire transfer to an account designated by the
Escrow Agent for the benefit of the Corporation in the full amount of the
purchase price for the Preferred Shares being purchased by such Investor at the
Closing. Upon the approval of the issuance of the Series A Preferred Stock and
the Common Stock proposed to be issued pursuant to this Agreement at the Special
Meeting and the closing by the Company of each of the merger of its subsidiary
with Primary Webworks, Inc. d/b/a Vertecon, Inc. and another subsidiary with
Javelin Solutions, Inc., (in accordance with the provisions, without amendment,
of the Agreement and Plan of Merger by and among the Corporation and Primary
Webworks, Inc. d/b/a Vertecon, Inc. et al., dated as of September 30, 2001, and
the Agreement and Plan of Merger by and among the Corporation and Javelin
Solutions, Inc. et al., dated as of October 26, 2001 (the "Acquisition
Agreements"), as applicable, the Escrow Agent will deliver the certificates
representing the shares of Series A Preferred Stock and the Warrants to each
Investor and the proceeds to the Corporation. Notwithstanding this condition,
the Investors may instruct the Escrow Agent to release the proceeds to the
Corporation at such sooner time as an Investor may notify the Escrow Agent;
provided, that, the Corporation receives the consent of WWC Capital Fund, L.P.
prior thereto. If the conditions for closing of the shares and Warrants shall
not have been satisfied by 5:00 p.m. Eastern time on April 30, 2002, or if
either of the Acquisition Agreements is terminated, all proceeds still retained
by the Escrow Agent will be returned promptly to the respective Investors.

        SECTION 4.    The Closing.    The Closing (the "Closing") hereunder with
respect to the transactions contemplated by Section 3 hereof will take place by
delivery of executed copies of the documents contemplated hereby, delivered no
later than January 4, 2001, at the offices of Perficient, Inc., 7600-B North
Capital of Texas Highway, Suite 340, Austin, Texas 78731, (such date sometimes
being referred to herein as the "Closing Date").

2

--------------------------------------------------------------------------------


        SECTION 5.    Representations and Warranties of the Corporation to the
Investors.    

        The Corporation hereby represents and warrants to the Investors as
follows:

        5.1    Organization.    The Corporation is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has all requisite corporate power and authority to own and lease its
property and to carry on its business as presently conducted. The Corporation is
duly qualified to do business as a foreign corporation, or has taken
substantially all actions necessary such that it will be duly qualified to do
business as a foreign corporation, in the states set forth on Schedule 5.1. The
Corporation does not own or lease property or engage in any activity in any
other jurisdiction which would require its qualification in such jurisdiction
and in which the failure to be so qualified would have a material adverse effect
on the business, properties, financial condition, results of operations, or
prospects of the Corporation (a "Material Adverse Effect").

        5.2    Capitalization.    As more fully described in the capitalization
table set forth in Schedule 5.2 attached hereto, the authorized capital stock of
the Corporation immediately following the Closing shall consist of:

        (a)  20,000,000 shares of Common Stock, of which:

        (i)    6,278,566 shall be validly issued and outstanding, fully paid and
nonassessable;

        (ii)  up to 3,300,000 shares shall have been duly reserved for issuance
upon conversion of the Preferred Shares and exercise of the Warrants; and

        (iii)  3,533,080 shares (the "Option Shares") shall have been duly
reserved for issuance in connection with the options available under the
Corporation's Stock Option Plan; and options and warrants issued outside the
Stock Option Plan.

        (b)  5,000,000 shares of Preferred Stock, 2,200,000 of which shall have
been designated the Series A Preferred Stock and all of which shall be validly
issued and outstanding and, pursuant to the terms of this Agreement, fully paid
and nonassessable.

        Except pursuant to the terms of this Agreement, the Investor Rights
Agreement between the Investors and the Corporation in the form attached hereto
as Exhibit C (the "Investor Rights Agreement"), the Warrants and as set forth in
Schedule 5.2 attached hereto, there are, and immediately following the Closing,
if any, there will be: (1) no outstanding warrants, options, rights, agreements,
convertible securities or other commitments or instruments pursuant to which the
Corporation is or may become obligated to issue, sell, repurchase or redeem any
shares of capital stock or other securities of the Corporation (other than the
Option Shares); (2) no preemptive, contractual or similar rights to purchase or
otherwise acquire shares of capital stock of the Corporation pursuant to any
provision of law, the Certificate of Incorporation of the Corporation (the
"Certificate of Incorporation"), the By-laws of the Corporation (the "By-laws")
or any agreement to which the Corporation is a party or may otherwise be bound;
(3) no restrictions on the transfer of capital stock of the Corporation imposed
by the Certificate of Incorporation or the By-laws, any agreement to which the
Corporation is a party, any order of any court or any governmental agency to
which the Corporation is subject, or any statute other than those imposed by
relevant state and federal securities laws; (4) no cumulative voting rights for
any of the Corporation's capital stock; (5) no registration rights under the
Securities Act of 1933, as amended, with respect to shares of the Corporation's
capital stock; (6) to the best of the Corporation's knowledge and belief, no
options or other rights to purchase shares of capital stock from stockholders of
the Corporation granted by such stockholders; and (7) no agreements, written or
oral, between the Corporation and any holder of its securities, or, to the best
of the Corporation's knowledge and belief, among holders of its securities,
relating to the acquisition, disposition or voting of the securities of the
Corporation.

3

--------------------------------------------------------------------------------

        5.3    Authorization of this Agreement, the Warrants and the Investor
Rights Agreement.    The execution, delivery and performance by the Corporation
of this Agreement, the Warrants and the Investor Rights Agreement and the
consummation of the transactions contemplated hereby and thereby have been duly
authorized by all requisite action on the part of the Corporation and its
shareholders, except as contemplated by Section 1. Each of this Agreement, the
Warrants and the Investor Rights Agreement has been duly executed and delivered
by the Corporation and constitutes a valid and binding obligation of the
Corporation, enforceable in accordance with its respective terms. The execution,
delivery and performance by the Corporation of this Agreement, the Warrants and
the Investor Rights Agreement, the filing of the Certificate of Designation and
the compliance with the provisions hereof and thereof by the Corporation, will
not:

        (a)  violate any provision of law, statute, ordinance, rule or
regulation or any ruling, writ, injunction, order, judgment or decree of any
court, administrative agency or other governmental body;

        (b)  conflict with or result in any breach of any of the terms,
conditions or provisions of, or constitute (with due notice or lapse of time, or
both) a default (or give rise to any right of termination, cancellation or
acceleration) under (i) any agreement, document, instrument, contract,
understanding, arrangement, note, indenture, mortgage or lease to which the
Corporation is a party or under which the Corporation or any of its assets is
bound or affected, (ii) the Certificate of Incorporation, or (iii) the By-laws;
or

        (c)  result in the creation of any lien, security interest, charge or
encumbrance upon any of the properties or assets of the Corporation.

        5.4    Authorization of Preferred Shares, Warrants and Reserved
Shares.    

        (a)  The issuance, sale and delivery of the Preferred Shares and
Warrants have been duly authorized by all requisite action of the Corporation,
and, when issued, sold and delivered in accordance with this Agreement and when
released from escrow in accordance with the terms hereof,, the Preferred Shares
and the Warrants, respectively, will be validly issued and outstanding, fully
paid and nonassessable, with no personal liability attaching to the ownership
thereof, and not subject to preemptive or any other similar rights of the
stockholders of the Corporation or others.

        (b)  Except as contemplated by Section 1, the reservation, issuance,
sale and delivery by the Corporation of the Reserved Shares have been duly
authorized by all requisite action of the Corporation. Upon the issuance and
delivery of the Reserved Shares in accordance with the terms of this Agreement
and the Warrants, the Reserved Shares will be validly issued and outstanding,
fully paid and nonassessable, with no personal liability attaching to the
ownership thereof, and not subject to preemptive or any other similar rights of
the stockholders of the Corporation or others.

        5.5    Consents and Approvals.    Except as set forth on Schedule 5.5
attached hereto, no authorization, consent, approval or other order of, or
declaration to or filing with, any governmental agency or body (other than
filings required to be made under applicable federal and state securities laws)
or any other person, entity or association is required for: (a) the valid
authorization, execution, delivery and performance by the Corporation of this
Agreement, the Warrants and the Investor Rights Agreement; (b) the valid
authorization, issuance, sale and delivery of the Preferred Shares; or (c) the
valid authorization, reservation, issuance, sale and delivery of the Reserved
Shares. The Corporation has obtained all other consents that are necessary to
permit the consummation of the transactions contemplated hereby.

        5.6    Business of Corporation.    

        (a)  Except as provided in Schedule 5.6(a) attached hereto: (i) there
are no actions, suits, arbitrations, claims, investigations or legal or
administrative proceedings pending or, to the best of the

4

--------------------------------------------------------------------------------


Corporation's knowledge and belief, threatened, against the Corporation, whether
at law or in equity; (ii) there are no judgments, decrees, injunctions or orders
of any court, government department, commission, agency, instrumentality or
arbitrator entered or existing against the Corporation or any of its assets or
properties for any of the forgoing or otherwise; and (iii) the Corporation has
not admitted in writing its inability to pay its debts generally as they become
due, filed or consented to the filing against it of a petition in bankruptcy or
a petition to take advantage of any insolvency act, made an assignment for the
benefit of creditors, consented to the appointment of a receiver for itself or
for the whole or any part of its property, or had a petition in bankruptcy filed
against it, been adjudicated bankrupt, or filed a petition or answer seeking
reorganization or arrangement under the federal bankruptcy laws or any other
laws of the United States or any other jurisdiction.

        (b)  The Corporation is in compliance with all obligations, agreements
and conditions contained in any evidence of indebtedness or any loan agreement
or other contract or agreement (whether or not relating to indebtedness) to
which the Corporation is a party or is subject (collectively, the
"Obligations"), the lack of compliance with which could afford to any person the
right to accelerate any indebtedness or terminate any right of or agreement with
the Corporation. To the best of the Corporation's knowledge and belief, all
other parties to such Obligations are in compliance with the terms and
conditions of such Obligations. The Corporation has no reason to believe that
the transactions contemplated by the Acquisition Agreements will not be
consummated on the terms described therein prior to March 31, 2002.

        (c)  Except for employment and consulting agreements described in the
reports that the Company files pursuant to the Securities Exchange Act of 1934,
as amended (collectively, the "34 Act Reports") and for agreements and
arrangements relating to the Option Shares and benefit plans in which all
employees of the Company may participate and except as provided in
Schedule 5.6(c) attached hereto, this Agreement, the Warrants and the Investor
Rights Agreement, there are no agreements, understandings or proposed
transactions between the Corporation and any of its officers, directors or other
"affiliates" (as defined in Rule 405 promulgated under the Securities Act of
1933, as amended (the "Securities Act")), and there are no transactions between
any of such persons and the Corporation of a type required to be disclosed under
Rule 404 promulgated under the Securities Act that have not been so disclosed.

        (d)  The Corporation does not have any collective bargaining agreements
covering any of its employees or any employee benefit plans, other than the
Stock Option Plan or any other plan described on Schedule 5.6(d).

        (e)  The Corporation is not in violation of or default under any
provision of its By-Laws or Certificate of Incorporation, or any contract,
instrument, judgment, order, writ or decree to which it is a party or by which
it or any of its properties are bound which violation or default, individually
or in the aggregate, would have a Material Adverse Effect and the Corporation is
not in violation of any provision of any federal or state statute, rule or
regulation applicable to the Corporation which violation would, individually or
in the aggregate, have a Material Adverse Effect.

        (f)    (i) Included in the Company's 34 Act Reports and attached hereto
as Schedule 5.6(f-1) is the Balance Sheet dated September 30, 2001 (the "Balance
Sheet") and Statements of Operation, Stockholders' Equity and Cash Flows for the
nine months then ended (collectively, the "Financial Statements"). The Financial
Statements are complete and correct, are in accordance with the books and
records of the Corporation and present fairly the financial condition and
results of operation of the Corporation, as at the dates and for the periods
indicated, and have been prepared in accordance with generally accepted
accounting principles consistently applied, except that the Financial Statements
may not be in accordance with generally accepted accounting principles because
of the absence of footnotes normally contained therein and are subject to normal
year-end audit adjustments. Specifically, but not by way of limitation, the
Balance Sheet discloses all of the Corporation's material debts, liabilities and

5

--------------------------------------------------------------------------------


obligations of any nature, whether due or to become due, as of their respective
dates (including, without limitation, absolute liabilities, accrued liabilities,
and contingent liabilities) to the extent such debts, liabilities and
obligations are required to be disclosed in accordance with generally accepted
accounting principles.

        (ii)  The financial projections provided to Investors by the Corporation
and attached hereto as Schedule 5.6(f-2) were prepared by management of the
Corporation in good faith, represent their best estimate of the Corporation's
expected performance and are based on assumptions believed by them to be
reasonable at the time given, provided that no representation is made as to
whether such projections will be achieved.

        (iii)  Except as set forth on Schedule 5.6(f-3), since the date of the
Balance Sheet and other than as set forth in the Company's filings with the SEC,
there has not been:

        (a)  any damage, destruction or loss to any property of the Corporation,
whether or not covered by insurance, that has had or will have a Material
Adverse Effect;

        (b)  any waiver by the Corporation of a material valuable right or of a
material debt owed to it except for items fully reserved for on the Balance
Sheet;

        (c)  any satisfaction or discharge of any lien, claim or encumbrance or
payment of any obligation by the Corporation, except such a satisfaction,
discharge or payment made in the ordinary course of business that is not
material to the assets, properties, financial condition, operating results,
business or prospects of the Corporation;

        (d)  any material change or amendment to a material contract or
arrangement by which the Corporation or any of its assets or properties is bound
or subject;

        (e)  any material change in any compensation arrangement or agreement
with any present or prospective employee, contractor or director of the
Corporation other than as set forth on Schedule 5.6(c);

        (f)    any loan to any officer, director or shareholder of the
Corporation, other than advances in the ordinary course of business or as
related to the Vertecon acquisition and as set forth in the agreements related
thereto;

        (g)  any debt, obligation or liability incurred, assumed or guaranteed
by the Corporation, except for those that are immaterial in amount and for
current liabilities incurred in the ordinary course of business;

        (h)  to the Corporation's knowledge, any other event or condition of any
character which would have Material Adverse Effect; or

        (i)    any agreement by the Corporation to do any of the foregoing.

        (iv)  The Corporation has no material liabilities, contingent, accrued,
unaccrued, known, unknown or otherwise, that were not reflected in the Balance
Sheet, except for liabilities incurred after the date thereof in the ordinary
course of business that would not have Material Adverse Effect.

        5.7    Payment of Taxes.    Neither the Corporation, nor any entity to
whose liabilities the Corporation has succeeded, has filed or been included in a
consolidated, unitary, or combined tax return with another person. Except as set
forth on Schedule 5.7, the Corporation represents and warrants that: (a) the
Corporation has filed all tax returns and reports required to have been filed by
or for it; (b) all material information set forth in such returns or reports is
accurate and complete; (c) the Corporation has paid or made adequate provision
for all taxes, additions to tax, penalties, and interest payable by the
Corporation; (d) no material unpaid tax deficiency has been asserted against or

6

--------------------------------------------------------------------------------

with respect to the Corporation by any taxing authority, and the Corporation has
not received written notice of any such assertion; (e) the Corporation has
collected or withheld all amount required to be collected or withheld by it for
any taxes, and to the extent required by law, all such amounts have been paid to
the appropriate governmental agencies or set aside in appropriate accounts for
future payment when due; (f) the Corporation is in compliance with, and its
records contain all information and documents necessary to comply with, all
applicable information reporting and tax withholding requirements; (g) the
Balance Sheet fully and properly reflects, as of the date thereof, the
liabilities of the Corporation for all material accrued taxes, additions to tax,
penalties, and interest; (h) for periods ending after the Balance Sheet Date,
the books and records of the Corporation fully and properly reflect its
liability for all accrued taxes, additions to tax, penalties, and interest;
(i) the Corporation has not granted, nor is it subject to, any waiver of the
period of limitations of the assessment of tax for any currently open taxable
period; (j) the Corporation has not made or entered into, and holds no asset
subject to, a consent filed pursuant to Section 341(f) of the U.S. Internal
Revenue Code of 1986, as amended (the "Code") and the regulations thereunder or
a "safe harbor lease" subject to former Section 168(f)(8) of the Internal
Revenue Code of 1954, as amended before the Tax Reform Act of 1986, and the
regulations thereunder; (k) the Corporation is not required to include in income
any amount for an adjustment pursuant to Section 481 of the Code or the
regulations thereunder; and (l) the Corporation is not a party, or obligated
under, any agreement or other arrangement providing for the payment of any
amount that would be an "excess parachute payment" under Section 280G of the
Code. The Corporation has not elected pursuant to the Code, to be treated as an
"S" corporation or a collapsible corporation pursuant to Section 341(f) or
Section 1362(a) of the Code, nor has it made any other elections pursuant to the
Code (other than elections which relate solely to matters of accounting,
depreciation or amortization) which would have a material effect on the
Corporation, its financial condition, its business as presently conducted or
presently proposed to be conducted or any of its properties or material assets.

        5.8    Intellectual Property Rights and Related Employee
Matters.    (i) All patents, patent rights, patent applications, registered
trademarks and service marks, trademark rights, trademark applications, trade
names, registered copyrights, domain names and all licenses owned or possessed
by the Corporation are listed on Schedule 5.8 attached hereto (collectively, the
"Listed Rights"). To the best of the Corporation's knowledge and belief, except
as set forth on Schedule 5.8, the Listed Rights comprise all of the patents,
patent rights, patent applications, registered trademarks and service marks,
trademark rights, trademark applications, trade names, registered copyrights,
domain names and all licenses that are necessary for the conduct of the business
of the Corporation as now being conducted. Except as set forth on Schedule 5.8,
to the best of the Corporation's knowledge and belief, the Corporation owns and
possesses all of the proprietary rights and trade secrets not included in the
Listed Rights (hereinafter collectively referred to as "Intellectual Property")
necessary for the Corporation's business as now being conducted. "The Listed
Rights and Intellectual Property are valid and enforceable rights and do not
infringe or conflict with the rights of any third party. There is neither
pending nor threatened, or, to the best of the Corporation's knowledge and
belief, any basis for, any claim or litigation against the Corporation
contesting the validity or right to use any of the Listed Rights or Intellectual
Property, and the Corporation has not received any notice of infringement upon
or conflict with any asserted right of others nor, to the best of the
Corporation's knowledge and belief, is there a basis for such a notice. To the
best of the Corporation's knowledge and belief, no person, corporation or other
entity is infringing the Corporation's rights to the Listed Rights or
Intellectual Property. Except as otherwise provided in Schedule 5.8, the
Corporation has no obligation to compensate others for the use of any Listed
Right or any Intellectual Property, nor has the Corporation granted any license
or other right to use, in any manner, any of the Listed Rights or Intellectual
Property, whether or not requiring the payment of royalties.

        (ii)  The Corporation is not aware that any of its employees is
obligated under any contract (including licenses, covenants or commitments of
any nature) or other agreement, or subject to any

7

--------------------------------------------------------------------------------


judgment, decree or order of any court or administrative agency, that would
interfere with their duties to the Corporation or that would conflict with the
Corporation's business as currently conducted or proposed to be conducted.
Neither the execution nor delivery of this Agreement, nor the carrying on of the
Corporation's business by the employees of the Corporation, nor the conduct of
the Corporation's business as currently conducted or proposed to be conducted,
will, to the Corporation's knowledge, conflict with or result in a breach of the
terms, conditions or provisions of, or constitute a default under, any contract,
covenant or instrument under which any employee is now obligated. The
Corporation does not believe it is or will be necessary to utilize any
inventions, trade secrets or proprietary information of any of its employees
made prior to their employment by the Corporation, except for inventions, trade
secrets or proprietary information that have been assigned to the Corporation.

        (iii)  Except as otherwise provided for in his or her employment
agreement, each officer of the Corporation is currently devoting substantially
all of his or her business time to the conduct of the business of the
Corporation. No officer or key employee of the Corporation is planning to work
less than full time at the Corporation in the future. To the best of the
Corporation's knowledge and belief, no officer or key employee is currently
working or plans to work for a competitive enterprise, whether or not such
officer or key employee is or will be compensated by such enterprise.

        5.9    Securities Laws.    Neither the Corporation nor anyone acting on
its behalf has offered securities of the Corporation for sale to, or solicited
any offers to buy the same from, or sold securities of the Corporation to, any
person or organization, in any case so as to subject the Corporation, its
promoters, directors and/or officers to any liability under the Securities Act,
the Securities and Exchange Act of 1934, as amended, or any state securities or
"blue sky" law and the rules and regulations promulgated thereunder
(collectively, the "Securities Laws"). The offer, grant, sale and/or issuance of
the following were not, are not, or, as the case may be, will not be, in
violation of the Securities Laws when offered, sold and issued in accordance
with this Agreement:

        (a)  the Preferred Shares, as contemplated by this Agreement and the
Exhibits and Schedules hereto;

        (b)  the Warrants, as contemplated by the terms thereof and this
Agreement and the Exhibits and Schedules hereto; and

8

--------------------------------------------------------------------------------






        (c)  the Common Stock issuable upon the conversion of the Preferred
Shares and the exercise of the Warrants.

        5.10    Title to Properties.    Except as provided on Schedule 5.10
attached hereto, the Corporation has good, legal and merchantable title to all
of its assets, including all properties and assets reflected on the Balance
Sheet, free and clear of all liens, restrictions or encumbrances, except those
assets disposed of since the date of the Balance Sheet in the ordinary course of
business. All machinery and equipment included in such assets that are material
to the business of the Corporation are in good condition and repair, and each
lease of real or personal property to which the Corporation is a party (each, a
"Lease" and collectively, the "Leases") is fully effective, affords the
Corporation peaceful and undisturbed possession of the subject matter of the
lease. Each Lease constitutes a valid and binding obligation of, and is
enforceable in accordance with its terms against, the respective parties
thereto. The Corporation has in all respects performed the obligations required
to be performed by it to date under each lease and is not in default thereunder
in any respect, and there has not occurred any event which (whether with or
without the passage of time or the giving of notice) would constitute such a
default under any lease. The Corporation does not own any real property.

        5.11    Investments in Other Persons.    Except as indicated in
Schedule 5.11 attached hereto, (a) the Corporation has not made any material
loan or advance to any person or entity which is outstanding on the date hereof,
nor is it committed or obligated to make any such loan or advance, and (b) the
Corporation has never owned or controlled and does not currently own or control,
directly or indirectly, any subsidiaries and has never owned or controlled and
does not currently own or control any capital stock or other ownership interest,
directly or indirectly, in any corporation, association, partnership, trust,
joint venture or other entity.

        5.12    ERISA.    Except as set forth on Schedule 5.12, the Corporation
has not made and is not obligated to make contributions to any pension, defined
benefit or defined contribution plans for its employees which are subject to the
Federal Employee Retirement Income Security Act of 1974, as amended.

        5.13    Use of Proceeds.    The net proceeds received by the Corporation
from the sale of the Preferred Shares is currently intended to be used by the
Corporation generally for the purposes set forth in Schedule 5.13 attached
hereto.

        5.14    Permits and Other Rights; Compliance with Laws.    The
Corporation has all material franchises, permits, licenses and other rights and
privileges necessary to permit it to own its properties and to conduct its
business as presently conducted. The Corporation is in compliance under each,
and the transactions contemplated by this Agreement will not cause a violation
under any of such franchises, permits, licenses and other rights and privileges.
The Corporation is in compliance in all respects with all laws and governmental
rules and regulations applicable to its businesses, properties and assets, and
to the products and services sold by it, including, without limitation, all such
rules, laws and regulations relating to fair employment practices and public or
employee safety, except for such failures to so comply, individually or in the
aggregate, as would not result in a Material Adverse Effect.

        5.15    Insurance.    The Company has in full force and effect fire and
casualty insurance policies, with extend coverage, sufficient in amount (subject
to reasonable deductibles) to allow it to replace any of its properties that
might be damaged or destroyed. Schedule 5.15 attached hereto lists all insurance
policies carried by the Corporation covering its properties and business. The
Corporation is not in default with respect to its obligations under any
insurance policy maintained by it.

        5.16    Board of Directors.    Except as provided in Schedule 5.16
attached hereto, the Corporation has not extended any offer or promise or
entered into any agreement, arrangement, understanding or otherwise, whether
written or oral, with any person or entity by which the Corporation has agreed
to allow such person or entity to participate, in any way, in the affairs of the
Board of Directors of the

9

--------------------------------------------------------------------------------


Corporation, including without limitation, appointment or nomination as a
member, or right to appear at, or receive the minutes of, a meeting of the Board
of Directors of the Corporation.

        5.17    Environmental Matters.    

        (a)  The Corporation has not used, generated, manufactured, refined,
treated, transported, stored, handled, disposed, transferred, produced,
processed or released (together defined as "Release") any Hazardous Materials
(as hereinafter defined) in any manner or by any means in violation of any
Environmental Laws (as hereinafter defined). Except as described or
Schedule 5.17(a) attached hereto, to the best of the Corporation's knowledge and
belief, the Corporation has not Released any Hazardous Material or other
pollutant or effluent into, on or from the Property in a way which can pose a
risk to human health or the environment, nor is there a threat of such Release.
As used herein, the term "Property" shall include, without limitation, land,
buildings and other facilities owned or leased by the Corporation or as to which
the Corporation now has any duties, responsibilities (for clean-up, remedy or
otherwise) or liabilities under any Environmental Laws, or as to which the
Corporation or any subsidiary of the Corporation may have such duties,
responsibilities or liabilities because of past acts or omissions of the
Corporation or any such subsidiary or their predecessors, or because the
Corporation or any such subsidiary or their predecessors in the past was such an
owner or operator of, or bore some other relationship with, such land, buildings
and/or facilities. The term "Hazardous Materials" shall include, without
limitation, any flammable explosives, petroleum products, petroleum byproducts,
radioactive materials, hazardous wastes, hazardous substances, toxic substances
or related materials as defined by the Environmental Laws.

        (b)  No notice of lien under any Environmental Laws has been filed
against any Property of the Corporation.

        Section 5.19.    SEC Reports.    The Corporation has made available to
the Investors its registration statement, and all amendments and exhibits
thereto, filed with the SEC in connection with its initial public offering, and
each other report, registration statement, proxy statement or information
statement, including, without limitation the 34 Act Reports, filed by it with
the SEC under the Securities Laws since the effective date of that registration
statement (the "Corporation Reports"). The Corporation has timely filed all such
documents required to be filed by it with the SEC under the Securities Laws and,
as of their respective dates, the Corporation Reports (i) complied as to form in
all material respects with the applicable requirements of the Securities Laws
and (ii) did not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements made therein not misleading in light of the circumstances under which
such statements were made. Except as set forth on Schedule 5.19 and to the best
of the Corporation's knowledge, none of the Corporation Reports currently is the
subject of any review or investigation by the SEC or any other government
authority and there is no currently unresolved violation asserted by the SEC or
any government authority with respect to any of the Corporation Reports.

        5.20    Listing.    The Corporation's Common Stock is included in The
Nasdaq SmallCap Market. The Company is in compliance with the terms of its
listing agreement with The Nasdaq Stock Market, Inc. ("Nasdaq"), the Nasdaq
Marketplace Rules and and Nasdaq's standards for continued listing and has
complied or will timely comply with such agreement and such Rules and standards
in connection with the transactions contemplated by this Agreement. No
proceeding is pending or, to the best of the Corporation's knowledge, threatened
relating to any unresolved violation of any of such items or delisting of the
Corporation's Common Stock and the Corporation has no reason to believe that its
Common Stock will not continue to be so listed.

        5.21    Full Disclosure.    The Corporation has provided Investors with
all information requested by Investors in connection with their decision to
purchase the Preferred Shares and Warrants,. Neither this Agreement, the
Schedules hereto, the related agreements nor any other document delivered by the

10

--------------------------------------------------------------------------------


Corporation to Investors or their attorneys or agents in connection herewith or
therewith or with the transactions contemplated hereby or thereby, contain any
untrue statement of a material fact. As used in this Section 5, the term "to the
best of the Corporation's knowledge and belief" shall mean and include, (a) with
respect to matters relating directly to the Corporation and its operations,
actual knowledge of the Corporation's executive officers or that knowledge which
a prudent business person reasonably would have discovered in the management of
his or her business affairs after making reasonable inquiry and exercising due
diligence with respect thereto, and (b) with respect to all other events or
conditions, actual knowledge of the Corporation's executive officers.

        SECTION 6.    Representations and Warranties of the Investors to the
Corporation.    

        Each of the Investors, as to itself, severally and not jointly,
represents and warrants to the Corporation as follows:

        (a)  It is acquiring the Preferred Shares and Warrants and, in the event
it should acquire Reserved Shares upon conversion of the Preferred Shares or
exercise of the Warrants, it will be acquiring such Reserved Shares, for its own
account, for investment and not with a view to the distribution thereof within
the meaning of the Securities Act.

        (b)  It is an "accredited investor" as such term is defined in
Rule 501(a) promulgated under the Securities Act.

        (c)  It agrees that the Corporation may place a legend on the
certificates delivered hereunder stating that the Preferred Shares and any
Reserved Shares have not been registered under the Securities Act, and,
therefore, cannot be offered, sold or transferred unless they are registered
under the Securities Act or an exemption from such registration is available.

        (d)  The execution, delivery and performance by it of this Agreement
have been duly authorized by all requisite action of it.

        (e)  It further understands that the exemptions from registration
afforded by Rule 144 and Rule 144A (the provisions of which are known to it)
promulgated under the Securities Act depend on the satisfaction of various
conditions, and that, if applicable, Rule 144 may afford the basis for sales
only in limited amounts.

        (f)    It has such knowledge and experience in business and financial
matters and with respect to investments in securities of "small cap" companies
so as to enable it to understand and evaluate the risks of its investment in the
Preferred Shares and Warrants and form an investment decision with respect
thereto. It has been afforded the opportunity during the course of negotiating
the transactions contemplated by this Agreement to ask questions of, and to
secure such information from, the Corporation and its officers and directors as
it deems necessary to evaluate the merits of entering into such transactions.
With respect to any projections submitted to the Investors by the Corporation,
the Investors acknowledge that the projections contain forward looking
statements involving risk and uncertainties and are only the best estimates of
the Corporation's management of the expected performance of the business, but
projections are speculative in nature and the assumptions on which they are
based can and will change.

        (g)  If it is a natural person, it has the power and authority to enter
into this Agreement. If it is not a natural person, it is duly organized and
validly existing and has the power and authority to enter into this Agreement.
Any Investor which is a corporation, partnership or trust represents that it has
not been organized, reorganized or recapitalized specifically for the purpose of
acquiring the securities of the Corporation.

        (h)  It has adequate net worth and means of providing for its current
needs and personal contingencies to sustain a complete loss of its investment in
the Corporation.

11

--------------------------------------------------------------------------------




        SECTION 7.    Closing Conditions.    

        7.1    Conditions Precedent to the Closing.    The several obligations
of the Investors to purchase and pay for the Preferred Shares and Warrants at
the Closing are subject to the satisfaction of the following conditions
precedent:

        (a)  All proceedings to have been taken and all waivers and consents to
be obtained in connection with the transactions contemplated by this Agreement
shall have been taken or obtained, and all documents incidental thereto shall be
satisfactory to each Investor and its counsel, and each Investor and its counsel
shall have received copies (executed or certified, as may be appropriate) of all
documents which such Investor or its counsel may reasonably have requested in
connection with such transactions.

        (b)  All legal matters incident to the purchase of the Preferred Shares
shall be satisfactory to each Investor's counsel, and the Investors shall have
received from McCarter & English, counsel for the Corporation, such firm's
opinion addressed to the Investors and dated the date of the Closing in the form
attached hereto as Exhibit D.

        (c)  All consents, permits, approvals, qualifications and/or
registrations required to be obtained or effected under any applicable
securities or "Blue Sky" laws of any jurisdiction shall have been obtained or
effected.

        (d)  The representations and warranties of the Corporation contained
herein shall be true and correct on and as of the date of such Closing with the
same force and effect as though such representations and warranties had been
made on and as of such date.

        (e)  A duly executed Certificate of Designation shall have been filed
with and accepted by the Secretary of State of Delaware.

        (f)    The Corporation shall have delivered to the Investors a
certificate or certificates, dated the Closing Date, of the Secretary of the
Corporation certifying as to (i) the resolutions of the Corporation's Board of
Directors approving the issuance to the Investors of the Preferred Shares and
Warrants, the execution and delivery of such other documents and instruments as
may be required by this Agreement, and the consummation of the transactions
contemplated hereby, and certifying that such resolutions were duly adopted and
have not been rescinded or amended as of said date, and (ii) the name and the
signature of the officers of the Corporation authorized to sign, as appropriate,
this Agreement and the other documents and certificates to be delivered pursuant
to this Agreement by either the Corporation or any of its officers.

        (g)  The Corporation shall have delivered to the Investors a certificate
or certificates, dated the Closing Date, of the President of the Corporation
certifying as to the accuracy of the representations and warranties made by the
Corporation pursuant to this Agreement.

        (h)  The Corporation shall have duly executed and delivered an Investors
Rights Agreement in the form attached hereto as Exhibit C.

        (i)    The Investors shall have received duly executed Voting
Agreements, in the form attached hereto as Exhibit E, from the holders of such
number of shares of the Corporation's Common Stock as would comprise a majority
of the shares of Common Stock to be outstanding on the record date for meeting
of the Corporation's shareholders at which the transactions contemplated by this
Agreement will be presented for approval.

        (j)    The gross proceeds from the sale of the Preferred Shares to be
received by the Corporation at the Closing shall be at least $1,500,000.

        (k)  John T. McDonald and Sam Fatigato shall have purchased 100,000 and
50,000 Preferred Shares pursuant to this Agreement.

12

--------------------------------------------------------------------------------




        (l)    With respect to the obligations of WWC Capital Fund, LP shall
have received from its partners pursuant to a capital call made in accordance
with its organizational documents, all funds necessary to purchase the Shares.

        7.2    Conditions to Obligations of the Corporation.    It shall be a
condition precedent to the obligations of the Corporation hereunder to be
performed at the Closing as the case may be, as to each Investor severally, but
not jointly, that (i) the representations and warranties contained herein of
each of the Investors hereunder shall be true and correct as of the date of the
Closing with the same force and effect as though such representations and
warranties had been made on and as of such date, and (ii) each Investor shall
have delivered payment of the purchase price as set forth in Section 3 and
Schedule 1.

        SECTION 8.    Expenses and Fees.    

        The Corporation agrees to pay, in connection with the preparation,
execution, delivery, filing, administration, modification and amendment of this
Agreement, the Certificate of Designation, the Warrants, the Investor Rights
Agreement and the other documents to be delivered under this Agreement, all
costs and expenses not to exceed $12,500 incurred by the Investors in connection
therewith, including the fees and out-of-pocket expenses of counsel for the
Investors with respect thereto and with respect to advising the Investors as to
their rights and responsibilities under this Agreement, the Certificate of
Designation, the Warrants and the Investor Rights Agreement, as modified from
time to time. The Corporation further agrees that it will pay, and hold each of
the Investors harmless from, any and all liability with respect to any stamp or
similar taxes which may be determined to be payable in connection with the
execution and delivery of this Agreement or any modification, amendment or
alteration of the terms or provisions of this Agreement and that it will
similarly pay, and hold each of the Investors harmless from, all issue taxes in
respect of the issuance of the Preferred Shares and/or Reserved Shares to each
of the Investors.

        SECTION 9.    Brokers or Finders.    

        The Corporation represents and warrants to each of the Investors, and
each of the Investors, as to itself, represents and warrants to the Corporation
that, other than as listed on Schedule 9, no person or entity has or will have,
as a result of the transactions contemplated by this Agreement, any right,
interest or valid claim against or upon the Corporation or the Investors for any
commission, fee or other compensation as a finder or broker because of any act
or omission by the Corporation or the Investors or by any agent of the
Corporation or the Investors.

        SECTION 10.    Exchanges; Lost, Stolen or Mutilated Certificates.    

        Upon surrender by any Investor to the Corporation of Preferred Shares or
Reserved Shares purchased or acquired by such Investor hereunder, the
Corporation, at its expense, will issue in exchange therefor, and deliver to
such Investor, a new certificate or certificates representing such shares in
such denominations as may be requested by such Investor. Upon receipt of
evidence satisfactory to the Corporation of the loss, theft, destruction or
mutilation of any certificate representing any shares of Common Stock or
Preferred Stock purchased or acquired by any Investor hereunder and, in case of
any such loss, theft or destruction, upon delivery of any indemnity agreement
satisfactory to the Corporation, or in case of any such mutilation, upon
surrender and cancellation of such certificate, the Corporation, at its expense,
will issue and deliver to such Investor a new certificate for such shares of
Common Stock or Preferred Stock, as applicable, of like tenor, in lieu of such
lost, stolen or mutilated certificate.

        SECTION 11.    Survival of Representations and Warranties.    

        The representations and warranties set forth in Sections 5 and 6 hereof
shall survive the Closing.

13

--------------------------------------------------------------------------------


        SECTION 12.    Remedies.    

        In case any one or more of the covenants and/or agreements set forth in
this Agreement shall have been breached by any party hereto, the party or
parties entitled to the benefit of such covenants or agreements may proceed to
protect and enforce their rights either by suit in equity and/or action at law,
including, but not limited to, an action for damages as a result of any such
breach and/or an action for specific performance of any such covenant or
agreement contained in this Agreement. The rights, powers and remedies of the
parties under this Agreement are cumulative and not exclusive of any other
right, power or remedy which such parties may have under any other agreement or
law. No single or partial assertion or exercise of any right, power or remedy of
a party hereunder shall preclude any other or further assertion or exercise
thereof.

        SECTION 13.    Successors and Assigns.    

        Except as otherwise expressly provided herein, this Agreement shall bind
and inure to the benefit of the Corporation and each of the Investors and the
respective permitted successors and assigns of each of the Investors and the
permitted successors and assigns of the Corporation.

        SECTION 14.    Entire Agreement.    

        This Agreement, together with the other writings referred to herein or
delivered pursuant hereto which form a part hereof, contains the entire
agreement among the parties with respect to the subject matter hereof and
amends, restates and supersedes all prior and contemporaneous arrangements or
understandings, whether written or oral, with respect thereto.

        SECTION 15.    Notices.    

        All notices, requests, consents and other communications hereunder to
any party shall be deemed to be sufficient if contained in a written instrument
delivered in person or duly sent by first class registered, certified or
overnight mail, postage prepaid, or telecopied with a confirmation copy by
regular mail, addressed or telecopied, as the case may be, to such party at the
address or telecopier number, as the case may be, set forth below or such other
address or telecopier number, as the case may be, as may hereafter be designated
in writing by the addressee to the addressor listing all parties:

(i)if to the Corporation, to:

Perficient, Inc.
7600-B North Capital of Texas Highway
Suite 340
Austin, Texas 78731
Attention: John T. McDonald, Chief Executive Officer
Telecopier: (512) 531-6100

with a copy to:

McCarter & English, LLP
Four Gateway Center
100 Mulberry Street
Newark, New Jersey 07102-4096
Attention: Jeffrey A. Baumel Esq.
Telecopier: (973) 624-7070

14

--------------------------------------------------------------------------------

(ii)if to Investors, at the respective addresses set forth on Schedule 1.

with a copy to:

Hunton & Williams
951 East Byrd Street
Richmond, Virginia 23219
Attention: Randall S. Parks

Telecopier: (804) 788-8218

        All such notices, requests, consents and other communications shall be
deemed to have been received: (a) in the case of personal delivery, on the date
of such delivery; (b) in the case of mailing, on the third business day
following the date of such mailing; (c) in the case of overnight mail, on the
first business day following the date of such mailing; and (d) in the case of
facsimile transmission, when confirmed by facsimile machine report.

        SECTION 16.    Changes.    

        The terms and provisions of this Agreement may not be modified or
amended, or any of the provisions hereof waived, temporarily or permanently,
except pursuant to a writing executed by a duly authorized representative of the
Corporation and a majority in voting power of the outstanding Preferred Shares
and/or Reserved Shares with each such holder entitled to the number of votes for
each such Preferred Share that equals the number of shares of Common Stock
(including fractional shares) into which each such Preferred Share is then
convertible, rounded up to the nearest one-tenth of a share.

        SECTION 17.    Counterparts.    

        This Agreement may be executed in any number of counterparts, and each
such counterpart shall be deemed to be an original instrument, but all such
counterparts together shall constitute but one agreement.

        SECTION 18.    Headings.    

        The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be a part
of this Agreement.

        SECTION 19.    Nouns and Pronouns.    

        Whenever the context may require, any pronouns used herein shall include
the corresponding masculine, feminine or neuter forms, and the singular form of
names and pronouns shall include the plural and vice-versa.

        SECTION 20.    Severability.    

        Any provision of this Agreement that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

        SECTION 21.    Governing Law.    

        This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, excluding choice of laws rules thereof.

[Remainder of the Page Intentionally Blank]

15

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Convertible
Preferred Stock Purchase Agreement as of the date first above written.

    PERFICIENT, INC.
 
 
By:
 
/s/ John T. McDonald

--------------------------------------------------------------------------------

John T. McDonald, Chief Executive Officer
 
 
INVESTORS:
 
 
WWC Capital Fund, L.P.
 
 
By:
 
/s/ WWC Capital Fund, L.P.

--------------------------------------------------------------------------------

Name:
Title:
 
 
Watershed-Perficient, LLC
 
 
By:
 
/s/ Watershed-Perficient, LLC

--------------------------------------------------------------------------------

Name:
Title:
 
 


--------------------------------------------------------------------------------


 
 


--------------------------------------------------------------------------------


 
 


--------------------------------------------------------------------------------


 
 


--------------------------------------------------------------------------------


 
 


--------------------------------------------------------------------------------


 
 


--------------------------------------------------------------------------------


 
 


--------------------------------------------------------------------------------

16

--------------------------------------------------------------------------------

Schedule 1

Investor


--------------------------------------------------------------------------------

  Number of Shares of
Series A Preferred Stock

--------------------------------------------------------------------------------

Daniel Hilliard   20,000 Hilliard Limited Partnership   10,000 Daniel Hilliard
TTEE Flint Trust Amended 6/19/98 UA DTD 12/20/97 FBO Wallace J Hilliard  
100,000 Julie A. Maccoux & Neal J. Maccoux JT TEN   12,000 Andrew Hilliard  
20,000 Hilliard Family Foundation Inc.   12,000 Daniel Hilliard TTEE Wallace J.
Hilliard Irrevocable Trust UA DTD 10/25/99   5,000 Paul Hilliard   10,000 Chris
Cline   10,000 Richard Chernick   5,000 Frederick Seipp   5,000
Watershed-Perficient, LLC   625,000 WWC Capital Fund, L.P.   600,000 Samuel J.
Fatigato   50,000 John T. McDonald   100,000 Eric Simone   50,000 Jalak
Investments BV   250,000

17

--------------------------------------------------------------------------------
